SCHOONOVER, Chief Judge.
C.L.S., a child, challenges an adjudication of delinquency for escaping from a juvenile detention facility in violation of section 39.-061, Florida Statutes (Supp.1990). We reverse.
In K.K.P. v. State, 590 So.2d 44 (Fla. 2d DCA 1991), this court considered the same factual situation and adopted the holding of our sister court in L.V.M. v. State, 584 So.2d 225 (Fla. 1st DCA 1991). In L.V.M., L.V.M., K.K.P., and the appellant in this case were codefendants at the same adjudicatory hearing. At the conclusion of the hearing, the appellant was found guilty of committing a delinquent act by escaping from a juvenile detention facility with the other codefendants. The juvenile court transferred the appellant’s case to Polk County for disposition. The appellant filed a timely notice of appeal from the final order entered in Polk County.
In L. V.M., the court found that the facts were not materially distinguishable from those presented in K.A.N. v. State, 582 So.2d 57 (Fla. 1st DCA 1991), and reversed L.V.M.’s adjudication and remanded with directions to discharge him. We agree again with our sister court’s holding in L.V.M. and, accordingly, on the authority of K.A.N., L.V.M., and K.K.P., reverse and remand with instructions to discharge the appellant on the escape charge.
Reversed and remanded.
DANAHY and LEHAN, JJ., concur.